Citation Nr: 1727176	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  07-19 885A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the February 2005 decision of the Board of Veterans' Appeals which denied entitlement to an effective date prior to October 15, 1998, for the grant of service connection for a voice disorder with chronic laryngitis and mild bowing of the vocal cords.


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel






INTRODUCTION

The moving party is a Veteran who served on active duty from May 1954 to April 1956.

This matter comes before the Board on motion of the moving party to reverse or revise, on the basis of CUE, a Board decision promulgated on February 9, 2005.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The February 2005 Board decision was supported by the evidence then of record and it is not shown that the applicable statutory and regulatory provisions then in effect were ignored or incorrectly applied.


CONCLUSION OF LAW

Clear and unmistakable error is not shown in the February 2005 Board decision.  
38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400 -20.1411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Due Process

Because a motion to revise or reverse a Board decision based on CUE is not a claim for VA benefits but rather a collateral attack of that decision, the notice and assistance provisions under the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001); Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also 38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

There is also no indication that there were outstanding VA treatment records existing at the time of the Board's February 2005 decision that would clearly and unmistakably show an earlier claim.  See 38 C.F.R. § 20.1403 (b)(2) (2016) (providing that for Board decisions issued on or after July 21, 1992, the record includes relevant documents possessed by VA, including VA treatment records, not later than 90 days before the file was transferred to the Board for review in reaching a decision, provided that the documents could reasonably be expected to be part of the record).  

As discussed below, medical evidence in itself generally does not constitute a claim for VA benefits. 

Accordingly, the Board will proceed with review on the merits.

II. Legal Criteria

A decision by the Board is subject to revision on the grounds of clear and unmistakable error (CUE).  If evidence establishes the error, the prior decision shall be reversed or revised.  For the purpose of authorizing benefits, a rating or other adjudicative decision of the Board that constitutes a reversal or revision of a prior decision of the Board on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  Review to determine whether CUE exists in a case may be instituted by the Board on the Board's own motion or upon request of the movant.  A request for revision of a decision of the Board based on CUE may be made at any time after that decision is made.  Such a request shall be submitted directly to the Board and shall be decided by the Board on the merits, without referral to any adjudicative or hearing official acting on behalf of the Secretary.  38 U.S.C.A. § 7111 (West 2014). 

Motions for review of Board decisions on the grounds of CUE are adjudicated pursuant to regulations published by the Department of Veterans Affairs (VA) at 
38 C.F.R. §§ 20.1400-1411 (2016).  Pursuant to applicable regulations, CUE is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403 (a). 

Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, then the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993), motion for review en banc denied, 6 Vet. App. 162 (1994) (per curiam).

Generally, CUE is present when either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time, were incorrectly applied.  Id.  Review for CUE in a prior Board decision must be based on the record and the law that existed when the decision was made.  38 C.F.R. § 20.1403 (b)(1). 

Examples of situations that are not CUE include a changed diagnosis, i.e., a new diagnosis that "corrects" an earlier diagnosis considered in the Board decision; the Secretary's failure to fulfill the duty to assist; and, allegations based on improper evaluation of evidence, i.e., a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d)(1-3). 

Moreover, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403 (e). 

In order to prevail in a motion for CUE, the following three prongs must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions existing at that time were incorrectly applied; (2) an error occurred based on the record and the law that existed at the time of the prior adjudication in question, and (3) the error was undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  Bouton v. Peake, 23 Vet. App. 70 (2008); Russell v. Principi, 3 Vet. App. 310, 314 (1992). 

It is enormously important for the Veteran to understand that the standard for CUE is very high.  The Court has held that, under the heightened pleading requirements set forth in Fugo v. Brown, 6 Vet. App. 40 (1993), an alleged CUE must be the "kind of error . . . that if true, would be CUE on its face."  A claimant must do more than cite a "laundry list" of laws and regulations and the doctrines they express.  A mere disagreement with how the facts were evaluated does not constitute an allegation which is adequate to raise a CUE claim.  Luallen v. Brown, 8 Vet. App. 92 (1995); Damrel v. Brown, 6 Vet. App. 242 (1994).

The benefit of the doubt provisions of 38 U.S.C.A. § 5107 (b) are inapplicable in CUE.  See 38 C.F.R. § 20.1411 (a).  In fact, the moving party bears the burden of presenting specific allegations of error that would amount to CUE.  Thus, for a moving party to make a successful CUE showing is an extremely difficult burden.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5100 (West 2002); 38 C.F.R. § 3.400 (2004).  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400 (b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400 .

III. Analysis

In its February 2005 decision, the Board found that the earliest date of claim for a voice disorder with chronic laryngitis and mild bowing of the vocal cords was October 15, 1998.  As the claims file does not show an earlier date of claim as defined in 38 C.F.R. § 3.400, this finding is supported by the evidence then of record and the law.  

With regard to the Veteran's argument that VA's receipt of medical evidence of record showing the presence of a voice disorder prior to October 1998 establishes an earlier effective date, the Board finds such arguments unavailing.  The Board quotes the discussion in its February 2005 decision:

While the Veteran has alleged that he is entitled to an earlier effective date for his award of service connection because he incurred the voice disorder prior to that date, this is insufficient under the governing legal criteria to establish that he is legally entitled to an earlier effective date.  In this regard, although the Veteran may indeed have had a voice disorder prior to October 1998, the effective date for service connection based on an original claim is not based on the date the condition began and cannot be any earlier than date of receipt of claim.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.").  

The Veteran first presented his claim for service connection for a voice disorder at a personal hearing on October 15, 1998.  The record does not contain any earlier statement or action indicating an intent to file a claim.  Prior to that date, the Veteran had never even mentioned the disorder in any of his submissions to the VA.  His first claim dated in April 1956 only sought service connection for cerebrospinal meningitis and for contracture and hemorrhage of his left elbow.  Although both the June 1956 and June 1961 VA examiners noted the Veteran's high pitched, squeaky voice, the Veteran told the 1956 VA examiner that it had been that way prior to service, and he did not actually complain of a voice disorder at the June 1961 VA examination.  As such, the Veteran did not demonstrate an intent to file a claim for service connection for a voice disorder at the time of the June 1956 and June 1961 VA examinations.  In fact, the 1961 VA examiner reported that the voice disorder antedated the meningitis and was not a residual, and the Veteran stated in his January 2000 and March 2001 hearings that he did not even realize he had a voice disorder until a faculty adviser brought it to his attention in graduate school, which he attended between 1958 and 1959.  If the Veteran was unaware of the disability, he could not have intended to file a claim for the disorder.  

The Board's finding is supported by the evidence of record which, as discussed above, shows that no claim was submitted prior to October 15, 1998. 

The provisions of 38 C.F.R. § 3.400 do not otherwise afford an earlier effective date since there was no earlier date of claim, as explained above.  See id; see also 38 C.F.R. § 3.400 (p) (cross-referencing § 3.114).

In sum, the Veteran has not identified an error of fact or law in the Board's February 2005 decision that would manifestly change the result of that decision.  Therefore, the motion to revise or reverse that decision on the basis of CUE is denied.  See 38 U.S.C.A. § 7111 ; 38 C.F.R. § 20.1400.


ORDER

The motion to revise or reverse on the basis of clear and unmistakable error the Board's February 2005 decision with respect to its denial of an effective date earlier than October 15, 1998 for the grant of service connection for a voice disorder with chronic laryngitis and mild bowing of the vocal cords is denied.




                       ____________________________________________
	J .W. FRANCIS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



